     Case 2:20-cr-00209-PSG Document 54 Filed 04/15/21 Page 1 of 6 Page ID #:194



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     REEMA M. EL-AMAMY (Cal. Bar No. 237743)
 4   CHRISTINE M. RO (Cal. Bar No. 285401)
     WILLIAM M. ROLLINS (Cal. Bar No. 287007)
 5   Assistant United States Attorneys
     Terrorism and Export Crimes Section
 6        1500 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-0552/4496/7407
 8        Facsimile: (213) 894-2927
          E-mail:    Reema.El-Amamy@usdoj.gov
 9                   Christine.Ro@usdoj.gov
                     William.Rollins@usdoj.gov
10

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12

13                          UNITED STATES DISTRICT COURT

14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

15   UNITED STATES OF AMERICA,               No. CR 20-00209-PSG

16             Plaintiff,                    STIPULATION REGARDING REQUEST FOR
                                             (1) CONTINUANCE OF TRIAL DATE AND
17                   v.                      (2) FINDINGS OF EXCLUDABLE TIME
                                             PERIODS PURSUANT TO SPEEDY TRIAL
18   EDUARDO MORENO,                         ACT

19             Defendant.                    CURRENT TRIAL DATE:        4/27/21
                                             PROPOSED TRIAL DATE:       8/24/21
20

21

22

23        Plaintiff United States of America, by and through its counsel
24   of record, the Acting United States Attorney for the Central District
25   of California and Assistant United States Attorneys Reema M. El-
26   Amamy, Christine M. Ro, and William M. Rollins, and defendant Eduardo
27   Moreno (“defendant”), both individually and by and through his
28   counsel of record, Edward M. Robinson, hereby stipulate as follows:
     Case 2:20-cr-00209-PSG Document 54 Filed 04/15/21 Page 2 of 6 Page ID #:195



 1        1.    The Information in this case was filed on May 29, 2020.

 2   Defendant first appeared before a judicial officer of the court in

 3   which the charge in this case was pending on April 1, 2020.           The

 4   Speedy Trial Act, 18 U.S.C. § 3161, originally required that the

 5   trial commence on or before August 7, 2020.

 6        2.    On June 1, 2020, the Court set a trial date of July 28,

 7   2020, and a status conference date of July 13, 2020.

 8        3.    Defendant is detained pending trial.        The parties estimate

 9   that the trial in this matter will last approximately three days.

10        4.    The Court has previously continued the trial date in this

11   case from July 28, 2020 to March 30, 2021, and found the interim

12   period to be excluded in computing the time within which the trial

13   must commence, pursuant to the Speedy Trial Act.          On February 24,

14   2021, the Court continued the trial date to April 27, 2021, and found

15   the interim period to be excluded in computing the time within which

16   the trial must commence, pursuant to the Speedy Trial Act.

17        5.    By this stipulation, defendant moves to continue the trial

18   date to August 24, 2021.

19        6.    Defendant requests the continuance based upon the following

20   facts, which the parties believe demonstrate good cause to support

21   the appropriate findings under the Speedy Trial Act:

22              a.   Defendant is charged with a violation of 18 U.S.C.

23   § 1992(a)(1): Terrorist Attacks and other Violence against Railroad

24   Carriers and Mass Transportation Systems.        The government has

25   produced discovery to the defense, including audio and video

26   recordings related to the charged crime, as well as federal and local

27   law enforcement reports related to the charged crime.

28

                                          2
     Case 2:20-cr-00209-PSG Document 54 Filed 04/15/21 Page 3 of 6 Page ID #:196



 1              b.     On February 12, 2021, defendant’s current counsel

 2   substituted in as counsel of record.       Counsel for defendant is

 3   scheduled to be in trial in:      United States v. Taylor, CR No. 20-191-

 4   JGB, a child sexual enticement trial scheduled to begin on June 1,

 5   2021; United States v. Lopez, CR No. 19-00448-MWF, a drug trial

 6   scheduled to being on May 25, 2021; and United States v. Borques-

 7   Galindo, CR No. 20-00153-ODW, a drug trial scheduled to begin on June

 8   1, 2021.   Accordingly, counsel represents that he will not have the

 9   time that he believes is necessary to prepare to try this case on the

10   current trial date.

11              c.     In light of the foregoing, counsel for defendant also

12   represents that additional time is necessary to confer with

13   defendant, conduct and complete an independent investigation of the

14   case, conduct and complete additional legal research including for

15   potential pre-trial motions, review the discovery and potential

16   evidence in the case, and prepare for trial in the event that a

17   pretrial resolution does not occur.       Defense counsel represents that

18   failure to grant the continuance would deny him reasonable time

19   necessary for effective preparation, taking into account the exercise

20   of due diligence.

21              d.     Defendant believes that failure to grant the

22   continuance will deny him continuity of counsel and adequate

23   representation.

24              e.     The government does not object to the continuance.

25              f.     The requested continuance is not based on congestion

26   of the Court’s calendar, lack of diligent preparation on the part of

27   the attorney for the government or the defense, or failure on the

28

                                          3
     Case 2:20-cr-00209-PSG Document 54 Filed 04/15/21 Page 4 of 6 Page ID #:197



 1   part of the attorney for the Government to obtain available

 2   witnesses.

 3        7.      For purposes of computing the date under the Speedy Trial

 4   Act by which defendant’s trial must commence, the parties agree that

 5   the time period of April 27, 2021 to August 24, 2021, inclusive,

 6   should be excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

 7   (h)(7)(B)(i) and (h)(7)(B)(iv) because the delay results from a

 8   continuance granted by the Court at defendant’s request, without

 9   government objection, on the basis of the Court’s finding that: (i)

10   the ends of justice served by the continuance outweigh the best

11   interest of the public and defendant in a speedy trial; (ii) failure

12   to grant the continuance would be likely to make a continuation of

13   the proceeding impossible, or result in a miscarriage of justice; and

14   (iii) failure to grant the continuance would unreasonably deny

15   defendant continuity of counsel and would deny defense counsel the

16   reasonable time necessary for effective preparation, taking into

17   account the exercise of due diligence.

18        8.      Nothing in this stipulation shall preclude a finding that

19   other provisions of the Speedy Trial Act dictate that additional time

20   periods be excluded from the period within which trial must commence.

21   //

22   //

23   //

24   //

25   //

26   //

27

28

                                          4
     Case 2:20-cr-00209-PSG Document 54 Filed 04/15/21 Page 5 of 6 Page ID #:198



 1   Moreover, the same provisions and/or other provisions of the Speedy

 2   Trial Act may in the future authorize the exclusion of additional

 3   time periods from the period within which trial must commence.

 4        IT IS SO STIPULATED.

 5   Dated: April 15, 2021                Respectfully submitted,

 6                                        TRACY L. WILKISON
                                          Acting United States Attorney
 7
                                          CHRISTOPHER D. GRIGG
 8                                        Assistant United States Attorney
                                          Chief, National Security Division
 9

10                                              /s/
                                          REEMA M. EL-AMAMY
11                                        CHRISTINE M. RO
                                          WILLIAM M. ROLLINS
12                                        Assistant United States Attorney

13                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
14

15   Dated: April 15, 2021
                                           /s/ Edward M. Robinson
16                                        EDWARD M. ROBINSON
                                          Attorney for Defendant
17                                        EDUARDO MORENO

18

19        I am EDUARDO MORENO’s attorney.       I have carefully discussed

20   every part of this stipulation and the continuance of the trial date

21   with my client. I have fully informed my client of his Speedy Trial

22   rights.   To my knowledge, my client understands those rights and

23   agrees to waive them.     I believe that my client’s decision to give up

24   the right to be brought to trial earlier than August 24, 2021 is an

25   informed and voluntary one.

26        /s/ Edward M. Robinson                   4/15/21
27   EDWARD M. ROBINSON                           Date
     Attorney for Defendant
28   EDUARDO MORENO
                                          5
     Case 2:20-cr-00209-PSG Document 54 Filed 04/15/21 Page 6 of 6 Page ID #:199



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          6
